DETAILED ACTION

This Office action is responsive to the following communication:  Application in Continuation filed on 27 March 2020, claiming priority to U.S. Application No. 15/333,383, with a priority filing date of 16 August 2010.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 March 2020 is being considered by the examiner.

Drawings
The drawings were received on 27 March 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 8, and 15 is/are directed to an abstract idea for inserting trigger-media content and recites, in part, a method for “maintaining information,” “monitoring media content," and "adjusting playout of scheduled media content.”  These features correspond to concepts identified as abstract ideas by the courts, such as delivering user-selected media content to portable devices, such as in Affinity Labs of Texas, LLC v. Amazon.com  (F.3d, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016). 
All of these concepts relate to organizing and sending information resulting from the organization of information. The concept described in claims 1, 8, and 15 is not meaningfully different than those selecting and delivering media content found by the courts to be abstract ideas. As such, the description of claims 1, 8, and 15 for selecting and inserting media content is an abstract idea.
Furthermore, the claims do not recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim does not recite additional elements. The use of generic computer components to select and insert media content does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2-4, 9-11, 16, and 17, the limitations are directed towards the features of content adjustment parameters and content triggers, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elaboration of features directed to content adjustment parameters and content triggers only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 
As per claims 5-7, 12-14, and 18-20, the limitations elaborate upon the aforementioned “Mental Process” of adjusting the media schedule, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, a user could mentally make the necessary modifications and adjustments to the media schedule for a plurality of applications like a website, mobile application, radio data system, and a sign.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouazizi et al, USPGPUB No. 2011/0010737, filed on 10 July 2009, and published on 13 January 2011.
As per independent claims 1, 8, and 15, Bouazizi teaches:
A method for use in an automated media scheduling system, the method comprising: 
maintaining information associating a plurality of different content triggers {See Bouazizi, [0031], wherein this reads over “the presentation of the advertisement or advertisement clip is triggered by the server/network based on other criteria”} with a plurality of different content adjustment parameters {See Bouazizi, [0031], wherein this reads over “the network server decides where to insert the advertisement content based at least in part on the content of the advertisement, the media content being transmitted in the media stream, the duration of the advertisement content, the location of a user terminal and/or the like”}, wherein the plurality of different content adjustment parameters includes a first content trigger associated with a first adjustment parameter specifying a first media channel to be used to deliver first triggered content associated with the first content trigger {See Bouazizi, [0058], wherein this reads over “the features of various embodiments described herein may be combined in all possible combinations of methods, apparatus, modules, systems, and computer program products”; and [0044], wherein this reads over “The start and end times may be indicated as 64-bit network time protocol (NTP) timestamps to allow for accurate synchronization to the relevant mobile TV channel streams”}; and 
monitoring a second media channel, different than the first media channel, to determine whether the first content trigger was delivered via the second media channel {See Bouazizi, [0030], wherein this reads over “a notification message, or the notification stream, is synchronized to the media stream, e.g., mobile TV media stream, an audio stream, a video stream and/or the like, being transmitted to user terminals”}; and 
in response to determining that the first content trigger was delivered via the second media channel, automatically adjusting a media schedule of the first media channel in accordance with content adjustment parameters associated with the first content trigger, wherein {See Bouazizi, [0031], wherein this reads over “the network server decides where to insert the advertisement content based at least in part on the content of the advertisement, the media content being transmitted in the media stream, the duration of the advertisement content, the location of a user terminal and/or the like”; and [0043], wherein this reads over “The media clip announcement message (i.e., AD_ANNOUNCE) may contain the following information including, but not limited to: validity of the mobile advertisement clip; the expiry of the advertisement clip validity time for triggering removal of the advertisement clip from the receiving terminal's storage; suitability information that comprises information regarding, for example, an appropriate time and/or location, during which and/or where it is preferable to display the advertisement clip.  Additionally, the media clip announcement message may further contain the following information: filtering information that contains the filtering information relevant to the filtering criteria used by the terminal to select the appropriate advertisement content, where user preferences may be collected in the form of filtering information to a predefined set of filtering criteria; clip duration, which includes information about the duration of the given advertisement clip; and a pointer to the media clip(s) to be downloaded for the particular advertisement clip”}.
As per dependent claims 5, 12, and 18, Bouazizi teaches:
The method of claim 1, wherein automatically adjusting the media schedule of the first media channel includes automatically inserting visual display content delivered via at least one of a website or mobile application {See Bouazizi, [0030], wherein this reads over “a notification message, or the notification stream, is synchronized to the media stream, e.g., mobile TV media stream, an audio stream, a video stream and/or the like, being transmitted to user terminals”}.
As per dependent claims 7, 14, and 20, Bouazizi teaches:
The method of claim 1, wherein automatically adjusting the media schedule of the first media channel includes altering media schedule for display on a sign {See Bouazizi, [0031], wherein this reads over “presentation of an advertisement may run in parallel with actual TV content, such as a picture-in-picture implementation”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi, in view of Konig et al, USPGPUB No. 2004/0194130, filed on 1 March 2004, and published on 30 September 2004.
As per dependent claims 2, 9, and 16, Bouazizi, in combination with Konig, discloses:
The method of claim 1, wherein the plurality of different content adjustment parameters further includes information specifying that a general media content item scheduled for delivery via the first media channel and associated with a particular topic, is to be replaced with a specific media content item associated both with the particular topic and a particular advertiser {See Konig, [0079], wherein this reads over “The detection/replacement device 606 automatically detects a presence of an advertisement (or other segment to be removed), and automatically replaces the advertisement with a replacement portion (typically a targeted advertisement)”}.
Bouazizi is directed to the invention of a system for notification-based customized advertisement.  Bouazizi fails to expressly disclose the claimed feature of “wherein the plurality of different content adjustment parameters further includes information specifying that a general media content item scheduled for delivery via the first media channel and associated with a particular topic, is to be replaced with a specific media content item associated both with the particular topic and a particular advertiser.”  .
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi, in view of Konig, and in further view of Singer et al, USPGPUB No. 2011/0041062, filed on 12 August 2010, claiming priority to 12 August 2009, and published on 17 February 2011. 
As per dependent claims 3 and 10, Bouazizi fails to expressly disclose the claimed feature of “wherein a content adjustment parameter associated with the first content trigger specifies replacing a general advertisement associated with an advertiser with an ad-song advertisement associated with the same advertiser.” 
Konig is directed to the invention of a system for advertisement detection and substitution wherein generic advertisements can be replaced with an advertisement targeted specifically to a viewer. Specifically, Konig discloses that "[t]he detection/replacement device 606 automatically detects a presence of an advertisement (or other segment to be removed), and automatically replaces the advertisement with a replacement portion (typically a targeted advertisement).” See Konig, [0079]. Wherein Konig discloses the replacement of advertisements with targeted advertisements, it would have been obvious to one of ordinary skill in the art to improve the prior art of Bouazizi, which is directed to customized advertisements, with that of Konig for the predictable result of a system wherein advertisement content can be customized for specific users. Furthermore, while the combination of Bouazizi and Konig may fail to expressly disclose the claimed feature of “an ad-song advertisement,” it is noted that Singer discloses “[i]f a suitable song is identified, the suitable song may then be presented along with the advertisement” and “[t]he data may also define a portion of the song to be presented, and . 
Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi, in view of Furney et al, U.S. Patent No. 8,341,047, filed on 25 July 2008, and issued on 25 December 2012.
As per dependent claims 4, 11, and 17, Bouazizi, in combination with Furney, discloses:
The method of claim 1, wherein the plurality of different content triggers includes a phrase indicating an occurrence of an event associated with an advertiser {See Furney C4:L46-66, wherein this reads over “an advertiser may specify to an Internet search engine certain words or combinations of words that should trigger its advertisements and the maximum amount the advertiser is willing to pay per click.  When a user queries the Internet search engine for one of those words or if those words appear prominently in the results, the search engine may display the advertiser's advertisement along with the search results.  In that way, advertisers can target their ads to only the people most likely to become customers, as opposed to random users”}.
Bouazizi is directed to the invention of a system for notification-based customized advertisement.  Bouazizi fails to expressly disclose the claimed feature of “wherein the plurality of different content triggers includes a phrase indicating an occurrence of an event associated with an advertiser.”  Furney is directed to the invention of a system for optimizing an electronic advertising campaign.  Specifically, Furney discloses that “an advertiser may specify to an Internet search engine certain words or combinations of words that should trigger its advertisements and the maximum amount the advertiser is willing to pay per click.”  See Furney, column 4, lines 46-66.  Wherein Furney discloses the association of words with triggers of advertisements (i.e., content triggers including phrases), it would have been obvious to one of ordinary skill in the art to improve the prior art of Bouazizi with that of Furney for the predictable result of a system wherein advertisement content to be inserted into a media stream is associated with phrases that reflect content triggers.
Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouazizi, in view of Hartmaier, USPGPUB No. 2008/0293393, filed on 5 February 2007, and published on 27 November 2008.
As per dependent claims 6, 13, and 19, Bouazizi, in combination with Hartmaier, discloses:
The method of claim 1, wherein automatically adjusting the media schedule of the first media channel includes automatically altering radio data system (RDS) content {See Hartmaier, [0028], wherein this reads over “Playlists may be uploaded by radio stations to server 107 in advance of the broadcast or in real-time or near-real-time as the content is being broadcast A preprogrammed radio station may be able provide a playlist of songs and advertising well in advance of the broadcast” and “by monitoring the Radio Data System (RDS) or Radio Broadcast Data System (RBDS) channel”}.
Bouazizi is directed to the invention of a system for notification-based customized advertisement.  Bouazizi fails to expressly disclose the claimed feature of “wherein automatically adjusting the media schedule of the first media channel includes automatically altering radio data system (RDS) content.”  Hartmaier is directed to the invention of a system for providing commercial broadcast content information to mobile subscribers.  Specifically, Harmaier discloses that “Playlists may be uploaded by radio stations to server 107 in advance of the broadcast or in real-time or near-real-time as the content is being broadcast” and “the Radio Data system.”  See Hartmaier, [0028].  Wherein Hartmaier discloses the use of a Radio Data System in broadcasting content, it would have been obvious to one of ordinary skill in the art to improve the prior art of Bouazizi with that of Hartmaier for the predictable result of a system wherein the adjustment of a playout by inserting advertisement content would include a change to the radio data system content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/